Case 1:18-cv-01019-MN Document 249 Filed 05/26/20 Page 1 of 5 PageID #: 7708

                                                                                 Jeff Castellano
                                                                                 I.M. Pei Building
                                                                                 1105 North Market Street, 12th Floor
                                                                                 Wilmington, DE 19801
                                                                                 (302) 298‐0700
                                                                                 (302) 298‐0703‐ Direct
                                                                                 jcastellano@shawkeller.com


                                           May 26, 2020
BY CM/ECF
The Honorable Maryellen Noreika
United States District Court
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801
       Re: ArcherDX, Inc., v. QIAGEN Sciences, LLC, C.A. No. 18-1019-MN (D. Del.)
Dear Judge Noreika:
        Pursuant to the Court’s May 22, 2020 Oral Order (D.I. 247), counsel on behalf of
Plaintiffs ArcherDX and MGH (collectively, “Archer”) and Defendants QIAGEN Sciences,
LLC, QIAGEN LLC (f/k/a QIAGEN Inc.), QIAGEN Beverly Inc., QIAGEN Gaithersburg, Inc.,
QIAGEN GmbH, QIAGEN N.V. and Jonathan Arnold (collectively, “QIAGEN”), in an attempt
to narrow the claim constructions issues, met and conferred as follows:
   1) By phone on May 25, 2020 from 1:30 PM ET to 2:17 PM ET. The attendees were Steven
      Bauer, Tara Melillo, Tamaria Dewdney, and Jeff Castellano for Archer, and David
      Bilsker, Anne Toker, Andrew Naravage, and David Moore for QIAGEN.

   2) By an additional phone call on May 25, 2020 from 3:30 PT ET to 3:40 PM ET. The
      attendees were Steven Bauer, Tara Melillo, Tamaria Dewdney, and Jeff Castellano for
      Archer, and David Bilsker, Anne Toker, Andrew Naravage, and David Moore for
      QIAGEN.

        During the May 25, 2020 meet and confer calls, the parties discussed each of the 8 terms
presented to the Court for construction, one at a time, trying to identify where actual disputes
existed, and trying to narrow whatever issues they could prior to the hearing.
        As a result of those discussions, modifications to the original and already-modified
constructions were proposed. At the end of the meet and confer process, the parties amended
their claim constructions for terms 1-6, such that the eight constructions to be presented to the
Court on Thursday are now as follows:
                     Case 1:18-cv-01019-MN Document 249 Filed 05/26/20 Page 2 of 5 PageID #: 7709

SHAW KELLER LLP
Page 2

        Claim Term                       Archer’s Original Proposed     Archer’s Proposed          QIAGEN’s Proposed
                                         Constructions1                 Constructions with Changes Constructions with Changes
                                                                        After Meet & Confer Noted2 After Meet & Confer Noted3
    1. “[contacting a] first nucleic   a first nucleic acid template    a first nucleic acid template contacting a set of nucleotides
       acid template comprising a      molecule, different from the     molecule, different from the in/of a first strand of a
       sequence of a first strand of a second nucleic acid template     second nucleic acid template double-stranded target nucleic
       double-stranded target nucleic                                                                 acid that make up a first
                                                                        no construction necessary,
       acid [with a complementary                                                                     nucleic acid template with a
                                                                        that is:
       target-specific primer that                                                                    complementary target-
       comprises a target-specific                                      contacting a first nucleic    specific primer that comprises
       hybridization sequence]”                                         acid template comprising a    a target-specific hybridization
                                                                        sequence of a first strand of sequence
                                                                        a double-stranded target
                                                                        nucleic acid with a
                                                                        complementary target-
                                                                        specific primer that
                                                                        comprises a target-specific
                                                                        hybridization sequence
    2. “[contacting a] second nucleic    a second nucleic acid          a second nucleic acid          contacting a set of nucleotides
       acid template comprising a        template molecule, different   template molecule, different   in/of a second strand of the
       sequence of a second strand       from the first nucleic acid    from the first nucleic acid    double-stranded target nucleic
       that is complementary to the      template                       template                       acid that is complementary to
       sequence of the first strand of                                                                 the first strand that make up a
                                                                        no construction necessary,
       the double-stranded target                                                                      second nucleic acid template
                                                                        that is:
       nucleic acid”
                                                                        contacting a second nucleic
                                                                        acid template comprising a
                                                                        sequence of a second strand

1
          D.I. 194.
2
          Revisions are in bold.
3
          Revisions are in bold.
                  Case 1:18-cv-01019-MN Document 249 Filed 05/26/20 Page 3 of 5 PageID #: 7710

SHAW KELLER LLP
Page 3

     Claim Term                 Archer’s Original Proposed          Archer’s Proposed          QIAGEN’s Proposed
                                Constructions1                      Constructions with Changes Constructions with Changes
                                                                    After Meet & Confer Noted2 After Meet & Confer Noted3
                                                                    that is complementary to
                                                                    the sequence of the first
                                                                    strand of the double-
                                                                    stranded target nucleic acid
 3. “double-stranded target     a target nucleic acid               a target nucleic acid               a target nucleic acid
    nucleic acid”               comprising two nucleic acid         comprising two nucleic acid         consisting of a first strand and
                                strands sufficiently hybridized     strands a first strand and a        a second strand that are
                                to maintain a double-stranded       second strand that are              complementary to each other
                                nature                              complementary to each
                                                                    other and that are
                                                                    sufficiently hybridized to
                                                                    maintain a double-stranded
                                                                    nature
 4. “target nucleic acid”       a nucleic acid molecule of          a nucleic acid molecule of          a nucleic acid molecule of
                                interest (e.g., a nucleic acid to   interest (e.g., a nucleic acid to   interest (e.g., a nucleic acid
                                be analyzed)                        be analyzed)                        to be analyzed), which is a
                                                                                                        genomic nucleic acid
                                                                                                        molecule or cDNA molecule
 5. “target-specific primer”    a single-stranded                   a single-stranded                   a primer that has a level of
                                oligonucleotide comprising a        oligonucleotide comprising a        complementarity between the
                                nucleic acid sequence that can      nucleic acid sequence that can      primer and the target such
                                specifically anneal under           specifically anneal under           that there exists an annealing
                                suitable annealing conditions       suitable annealing conditions       temperature at which the
                                to the first nucleic acid           to the first a nucleic acid         primer will anneal to and
                                template that has a strand          template that has a strand          mediate amplification of the
                                characteristic of a target          characteristic of a target          target nucleic acid and will
                                nucleic acid                        nucleic acid                        not anneal to or mediate
                   Case 1:18-cv-01019-MN Document 249 Filed 05/26/20 Page 4 of 5 PageID #: 7711

SHAW KELLER LLP
Page 4

     Claim Term                      Archer’s Original Proposed       Archer’s Proposed          QIAGEN’s Proposed
                                     Constructions1                   Constructions with Changes Constructions with Changes
                                                                      After Meet & Confer Noted2 After Meet & Confer Noted3
                                                                                                       amplification of non-target
                                                                                                       sequences present in a sample
 6. “target-specific hybridization   a sequence of a portion of the   a sequence of a portion of the   a sequence of the target-
    sequence”                        target-specific primer, that     target-specific primer, that     specific primer that has
                                     has sufficient                   has sufficient                   sufficient complementarity
                                     complementarity with a           complementarity with a           with a sequence of the
                                     sequence of the first nucleic    sequence of the first another    double-stranded target nucleic
                                     acid template to enable          nucleic acid template (e.g., a   acid to enable hybridization
                                     hybridization between the        template, a target sequence)     between the target-specific
                                     target-specific primer and the   to enable hybridization          primer and a sequence in/of
                                     first nucleic acid template      between the target-specific      the double-stranded target
                                                                      primer and the first nucleic     nucleic acid
                                                                      acid template nucleic acids
 7. “plurality of different          two or more different primers    two or more different primers    two or more different primers
    primers”                                                                                           that are not target specific
                                                                                                       primers.
 8. “a sequence that is              a sequence that is               a sequence that is               a sequence from the single
    characteristic of the target-    characteristic of the target-    characteristic of the target-    target nucleic acid recited in
    specific primer”                 specific primer                  specific primer                  step (a)
Case 1:18-cv-01019-MN Document 249 Filed 05/26/20 Page 5 of 5 PageID #: 7712

SHAW KELLER LLP
Page 5

       A Third Amended Joint Claim Construction Chart is submitted herewith, amended to
include the parties’ revised constructions. The Third Amended Joint Claim Construction Chart is
attached as Ex. A.
       Finally, at the hearing itself, counsel believe that argument should begin with term 3 and
proceed in order thereafter, with terms 1 and 2 argued at the end.


                                             Respectfully submitted,

                                             /s/ Jeff Castellano

                                             Jeff Castellano (No. 4837)

cc:      Clerk of the Court (CM/ECF)
         All Counsel of Record (via email)
